     Case 4:20-cv-00335-SHR Document 5-4 Filed 08/06/20 Page 1 of 27




1    Brent P. Ray (pro hac vice forthcoming)
     Andrew J. Chinsky (pro hac vice forthcoming)
2    KING & SPALDING LLP
     353 N. Clark Street, 12th Floor
3    Chicago, Illinois 60654
     T: +1 312 995 6333
4    F: +1 312 995 6330
     Email: bray@kslaw.com
5           achinsky@kslaw.com
6    Daniel C. Barr (Bar No. 010149)
     Janet M. Howe (Bar No. 034615)
7    PERKINS COIE LLP
     2901 N. Central Avenue, Suite 2000
8    Phoenix, AZ 85012-2788
     T: +1 602 351 8085
9    F: +1 602 648 7085
     Email: dbarr@perkinscoie.com
10          jhowe@perkinscoie.com
11   Counsel for Plaintiffs and the Class
12
                             UNITED STATES DISTRICT COURT
13
                                     DISTRICT OF ARIZONA
14
      D.H., by and through his mother, Janice   )
15    Hennessy-Waller; and John Doe, by his     )
      guardian and next friend, Susan Doe, on   )   No.
16    behalf of themselves and all others       )
      similarly situated,                       )   EXPERT DECLARATION OF
17                                              )   ARON JANSSEN, M.D. IN
                           Plaintiffs,          )   SUPPORT OF PLAINTIFFS’
18                                              )   MOTION FOR PRELIMINARY
             vs.                                )   INJUNCTION
19                                              )
      Jami Snyder, Director of the Arizona      )
20    Health Care Cost Containment System,      )
      in her official capacity,                 )
21                                              )
                           Defendant.           )
22                                              )
23
24
25
26
27
28
     Case 4:20-cv-00335-SHR Document 5-4 Filed 08/06/20 Page 2 of 27




1           I, Aron Janssen, M.D., hereby declare as follows:
2
            1.      My name is Aron Janssen, M.D. I am a board-certified child and adolescent
3
4    psychiatrist. I specialize in the treatment of gender dysphoria in children and adolescents,

5    and I am an expert in this field.
6
            2.      I have been retained by counsel for Plaintiffs in the above-captioned lawsuit
7
8    to provide an expert opinion on the standards of care for treating individuals diagnosed

9    with gender dysphoria. In particular, I have been asked whether: (1) male chest
10
     reconstruction surgery is medically necessary for the treatment of gender dysphoria in
11
     adolescents and young adults; (2) delaying or denying male chest reconstruction surgery
12
13   has serious negative implications for a transgender person’s health; and (3) a categorical
14   exclusion on Medicaid coverage for gender-confirming surgeries violates the prevailing
15
     standards of care for treating transgender adolescents and young adults with gender
16
17   dysphoria.

18          3.      I am over the age of eighteen and submit this expert declaration based on
19
     my personal knowledge and experience.
20
21          4.      If called to testify in this matter, I would testify truthfully and based on my

22   expert opinion. The opinions and conclusions I express herein are based on a reasonable
23
     degree of scientific certainty.
24
25
26
27
28
                 EXPERT DECLARATION OF ARON JANSSEN, M.D. IN SUPPORT OF PLAINTIFFS’
                               MOTION FOR PRELIMINARY INJUNCTION
                                               -1-
     Case 4:20-cv-00335-SHR Document 5-4 Filed 08/06/20 Page 3 of 27




1                                 Background and Qualifications

2           5.      The information provided regarding my professional background,
3
     experiences, publications, and presentations are detailed in my curriculum vitae. A true and
4
     correct copy of my CV is attached as Exhibit A.
5
6           6.      I received my medical degree from the University of Colorado School of
7    Medicine. I completed my residency in psychiatry and a fellowship in child and adolescent
8
     psychiatry at New York University Langone Medical Center.
9
10          7.      In 2011, I founded the Gender and Sexuality Service at New York

11   University, a clinical service dedicated to treating children and adolescents with gender
12
     dysphoria. In my last five years at NYU, that clinic served over 200 families, with 2-3 new
13
14   referrals each week.

15          8.      I am currently the Vice Chair of the Pritzker Department of Psychiatry and
16
     Behavioral Health and Chief Psychiatrist for the Gender Development Program at Ann and
17
     Robert H. Lurie Children’s Hospital of Chicago. I am also a Clinical Associate Professor
18
19   of Child and Adolescent Psychiatry at Northwestern University Feinberg School of
20   Medicine. I maintain a clinical practice in Illinois where I treat patients from Illinois and
21
     the surrounding states.
22
23          9.      I have been treating children and adolescents with gender dysphoria for over

24   10 years. I have treated over 300 children and adolescents with gender dysphoria during
25
     my medical career. Currently, approximately 90 percent of the patients in my clinical
26
27   practice are transgender children and adolescents.

28
                 EXPERT DECLARATION OF ARON JANSSEN, M.D. IN SUPPORT OF PLAINTIFFS’
                               MOTION FOR PRELIMINARY INJUNCTION
                                               -2-
     Case 4:20-cv-00335-SHR Document 5-4 Filed 08/06/20 Page 4 of 27




1           10.    I am a contributing author to the Child and Adult Mental Health and Adult

2    Mental Health chapters of the Eighth Version (forthcoming) of the World Professional
3
     Association for Transgender Health’s (WPATH) Standards of Care for the Health of
4
     Transsexual, Transgender, and Gender-Nonconforming People (hereafter, “WPATH
5
6    SOC”).
7           11.    The WPATH SOC provides clinical guidance for health professionals based
8
     on the best available science and expert professional consensus. The purpose of the
9
10   WPATH SOC is to assist health providers in delivering necessary medical care to

11   transgender people, in order to maximize their patients’ overall health, psychological well-
12
     being, and self-fulfillment. The WPATH SOC has been recognized and adopted as the
13
14   prevailing standard of care by the major professional association medical and mental health

15   providers in the United States, including the American Medical Association, American
16
     Academy of Pediatrics, American Psychiatric Association, American Psychological
17
     Association, and Pediatric Endocrine Society, among others.
18
19          12.    In addition, I have written a number of peer-reviewed journal articles and
20   chapters in professional textbooks about treatment of gender dysphoria in children and
21
     adolescents. In 2018, I co-edited Affirmative Mental Health Care for Transgender and
22
23   Gender Diverse Youth: A Clinical Casebook, which is the first published clinical casebook

24   on mental health treatment for children and adolescents with gender dysphoria. A full and
25
     complete list of my publications is included in my CV.
26
27
28
               EXPERT DECLARATION OF ARON JANSSEN, M.D. IN SUPPORT OF PLAINTIFFS’
                             MOTION FOR PRELIMINARY INJUNCTION
                                             -3-
     Case 4:20-cv-00335-SHR Document 5-4 Filed 08/06/20 Page 5 of 27




1           13.    I am an Associate Editor for the journal Transgender Health, and an Ad Hoc

2    Reviewer for the journal LGBT Health. Each of these publications is a peer-reviewed
3
     medical journal.
4
            14.    I am actively involved in training other medical and mental health providers
5
6    in the treatment of children and adolescents with gender dysphoria. I have conducted
7    trainings for over 1,000 medical and mental health providers and have given dozens of
8
     public addresses, seminars, and lectures on the treatment of gender dysphoria in children
9
10   and adolescents. I have also taught a number of courses through WPATH’s Global

11   Education Initiative, which provides training courses toward a member certification
12
     program in transgender health for practitioners around the world.
13
14          15.    I am a member of the following professional organizations: American

15   Psychiatric Association, American Academy of Child and Adolescent Psychiatry
16
     (AACAP), and World Professional Association for Transgender Health (WPATH). I am
17
     also a member of the Sexual Orientation and Gender Identity Committee of AACAP, the
18
19   Gender Dysphoria Working Group of the American Psychiatric Association, and the
20   Transgender Health Committee of the Association of Gay and Lesbian Psychiatrists.
21
            16.    I am being compensated at an hourly rate of $400/hour plus expenses for my
22
23   time spent preparing this declaration and providing local testimony (including deposition

24   or providing hearing testimony by telephone or video-teleconference). My compensation
25
     does not depend on the outcome of this litigation, the opinions I express, or the testimony
26
27   I may provide.

28
               EXPERT DECLARATION OF ARON JANSSEN, M.D. IN SUPPORT OF PLAINTIFFS’
                             MOTION FOR PRELIMINARY INJUNCTION
                                             -4-
     Case 4:20-cv-00335-SHR Document 5-4 Filed 08/06/20 Page 6 of 27




1           17.    In the previous four years, I was retained as an expert witness by the plaintiff

2    in Uhland v. Adventist Health System in the Circuit Court of Orange County, Florida, a
3
     medical malpractice case. I did not give expert testimony at a trial or at a deposition in any
4
     case in the last four years.
5
6                                        Basis for Opinions
7           18.    My opinions contained in this report are based on: (1) my clinical experience
8
     as a psychiatrist treating transgender patients, including adolescents and young adults; (2)
9
10   my knowledge of the peer-reviewed research, including my own, regarding the treatment

11   of gender dysphoria, which reflects the clinical advancements in the field of transgender
12
     health; (3) my work as a contributing author of the WPATH SOC; and (4) my review of
13
14   the various declarations submitted in support of this motion.

15          19.    I was provided with and reviewed the following case-specific materials: (1)
16
     the declarations of D.H. and John Doe, and their respective guardians Janice Hennessy and
17
     Susan Doe; (2) the declarations of D.H.’s and John’s respective treating providers, Tamar
18
19   Reed, Dr. Drew Cronyn, and Dr. Mischa Cohen Peck; and (3) medical records from the
20   office of Dr. Veenod Chulani.
21
                                              Discussion
22
23      Gender Identity Development and Gender Dysphoria in Children and Adolescents

24          20.    At birth, infants are assigned a sex, either male or female, based on the
25
     appearance of their external genitalia. For most people, their sex assigned at birth, or
26
27
28
               EXPERT DECLARATION OF ARON JANSSEN, M.D. IN SUPPORT OF PLAINTIFFS’
                             MOTION FOR PRELIMINARY INJUNCTION
                                             -5-
     Case 4:20-cv-00335-SHR Document 5-4 Filed 08/06/20 Page 7 of 27




1    assigned sex, matches that person’s gender identity. For transgender people, their assigned

2    sex does not align with their gender identity.
3
            21.    Gender identity is a person’s inner sense of belonging to a particular gender,
4
     such as male or female. It is core and universal component of human identity.
5
6           22.    By the beginning of the twentieth century, scientific research had established
7    that external genitalia alone—the critical criterion for assigning sex at birth—are not
8
     always an accurate proxy for a person’s sex. Instead, a person’s sex is comprised of a
9
10   number of components, including, among others, internal reproductive organs, external

11   genitalia, chromosomes, hormones, gender identity, and secondary-sex characteristics.
12
     When there is a divergence between these factors, as there is for transgender and intersex
13
14   individuals, medical science recognizes that the person’s gender identity is the most

15   important and determinative factor. It is medically inappropriate and harmful to treat a
16
     transgender person inconsistently with their gender identity.
17
            23.    Like nontransgender people, transgender people do not simply have a
18
19   “preference” to act or behave consistently with their gender identity. Every person has a
20   gender identity and it is not a personal decision, preference, or belief. A transgender boy
21
     cannot simply turn off his gender identity like a switch, any more than a nontransgender
22
23   boy or anyone else could.

24          24.    Living in a manner consistent with one’s gender identity is critical to the
25
     health and well-being of any person, including transgender people.
26
27
28
               EXPERT DECLARATION OF ARON JANSSEN, M.D. IN SUPPORT OF PLAINTIFFS’
                             MOTION FOR PRELIMINARY INJUNCTION
                                             -6-
     Case 4:20-cv-00335-SHR Document 5-4 Filed 08/06/20 Page 8 of 27




1           25.    In other words, in terms of a person’s psychological makeup and core

2    identity, a transgender boy has always been a boy, regardless of the sex he was assigned at
3
     birth. Likewise, a transgender girl has always been a girl, regardless of the sex she was
4
     assigned at birth.
5
6           26.    Current science recognizes that gender identity is innate and strongly
7    indicates that gender identity has a biological basis. For example, both post-mortem and
8
     functional brain imaging studies in living people show that transgender men have areas of
9
10   the brain that are similar to the brains of other men who are not transgender, and

11   transgender women have areas of the brain that are similar to the brains of other women
12
     who are not transgender. Additionally, research has found that the process of gender
13
14   identity development in transgender children is identical to that of nontransgender children

15   and that psychological measurements of the gender identities of children in each of the two
16
     groups are indistinguishable from one another. That is, a transgender boy’s gender-related
17
     development is the same as other boys who are not transgender, and a transgender girls’
18
19   gender-related development is the same as other girls who are not transgender.
20          27.    The evidence demonstrating that gender identity cannot be altered, either for
21
     transgender or for nontransgender individuals, further underscores the innate and
22
23   immutable nature of gender identity. Past attempts to “cure” transgender individuals by

24   using talk therapy, and even aversive therapy, to change their gender identity to match their
25
     birth-assigned sex were ineffective and caused extreme psychological damage. All major
26
27   associations of medical and mental health providers, such as the American Medical

28
               EXPERT DECLARATION OF ARON JANSSEN, M.D. IN SUPPORT OF PLAINTIFFS’
                             MOTION FOR PRELIMINARY INJUNCTION
                                             -7-
     Case 4:20-cv-00335-SHR Document 5-4 Filed 08/06/20 Page 9 of 27




1    Association, the American Psychiatric Association, American Academy of Child and

2    Adolescent Psychiatry, the American Psychological Association, and WPATH’s standards
3
     of care, consider such efforts harmful and unethical.
4
            28.     Gender dysphoria is the medical diagnosis for the severe and unremitting
5
6    psychological distress resulting from the incongruity between a person’s assigned sex and
7    their gender identity. It is a serious medical condition and is listed in both the DSM-5 and
8
     the World Health Organization’s International Classification of Diseases, the diagnostic
9
10   and coding compendia for mental health and medical professionals, respectively.

11                 Standard of Care for Treatment of Gender Dysphoria in Youth
12
            29.     Like all children, transgender children can thrive, grow into healthy adults
13
14   and have the same capacity for happiness, achievement, and contribution to society as

15   others. For this particular group of young people, that means supporting their need to live
16
     in a manner consistent with their gender identity in all aspects of their lives.
17
            30.     Accordingly, treatment for gender dysphoria brings a transgender person’s
18
19   life into closer alignment with their gender identity. The process of undergoing those
20   treatments is often referred to as transition. The steps that make up a transgender person’s
21
     transition will depend on that individual’s medical and mental health needs. There is no
22
23   specific step, or series of steps, a transgender person must undertake to complete their

24   transition.
25
            31.     Transition does not make a transgender person more of a man or more of a
26
27   woman than they were before; rather, the person’s gender identity already exists, just as it

28
               EXPERT DECLARATION OF ARON JANSSEN, M.D. IN SUPPORT OF PLAINTIFFS’
                             MOTION FOR PRELIMINARY INJUNCTION
                                             -8-
     Case 4:20-cv-00335-SHR Document 5-4 Filed 08/06/20 Page 10 of 27




1    does for nontransgender people. The purpose of transition is to allow a transgender person

2    to live congruently with their gender identity, including in many cases undergoing medical
3
     treatments to align the person’s body with who they are.
4
            32.    Typically, transgender people start their transition with a series of steps that
5
6    are commonly referred to as a “social transition.” Those steps include changing their name,
7    using different pronouns, wearing clothing and adopting grooming habits typically
8
     associated with their gender identity, and using the corresponding sex-specific facilities.
9
10   Making those changes enable a transgender person to begin living their life consistent with

11   their gender identity and helps ensure that they are treated as such by family, peers, and
12
     others in the community.
13
14          33.    At the onset of puberty, transgender young people may also start taking

15   puberty-delaying medication to prevent their bodies from being flooded with the incorrect
16
     sex hormone and the attendant development of unwanted and psychologically distressing
17
     secondary-sex characteristics that are in conflict with the person’s identity. For transgender
18
19   young people who need that medication, any delay will increase the experience of
20   debilitating psychological distress because their body and gender identity are diverging
21
     even further each day, instead of coming into closer alignment. That psychological distress
22
23   is heightened by the reality that some of the physical changes associated with puberty may

24   be irreversible, permanently constricting a transgender young person’s future treatment
25
     options and negatively affecting their quality of life.
26
27          34.    Hormone replacement therapy is medically necessary for most transgender

28
               EXPERT DECLARATION OF ARON JANSSEN, M.D. IN SUPPORT OF PLAINTIFFS’
                             MOTION FOR PRELIMINARY INJUNCTION
                                             -9-
     Case 4:20-cv-00335-SHR Document 5-4 Filed 08/06/20 Page 11 of 27




1    young people regardless of whether they have taken puberty-delaying medication. That

2    treatment causes their bodies to develop the secondary-sex characteristics associated with
3
     their gender identity, such as facial and body hair in boys and breasts in girls.
4
            35.    Surgical treatment is also medically necessary for some transgender youth in
5
6    order to alleviate their gender dysphoria. The most common surgical procedure that is
7    medically necessary for transgender young people is male chest reconstruction surgery,
8
     which involves the removal of breast tissue and the creation of a male chest.
9
10          36.    Delaying any of these treatments will not only exacerbate a transgender

11   young person’s gender dysphoria, but also could lead to the development of other co-
12
     occurring mental health conditions, including depression, anxiety, and disordered eating.
13
14   Those co-occurring mental health conditions may be accompanied by unhealthy coping

15   behaviors such as self-harm, substance misuse, and suicide attempts.
16
            Transition is the only Safe and Effective Treatment for Gender Dysphoria
17
            37.    Research and clinical experience repeatedly reaffirm that transition
18
19   significantly improves the mental and physical health of transgender young people.
20          38.    This is true of each stage of a transgender young person’s transition.
21
     Transgender young people who underwent a social transition in childhood demonstrated
22
23   better mental health profile than prior studies of gender nonconforming children. See Lily

24   Durwood, et al., Mental Health and Self-Worth in Socially Transitioned Transgender
25
     Youth, 56 J. Am. Acad. of Child & Adol. Psychiatry 116 (2017); Kristina Olson, et al.,
26
27   Mental Health of Transgender Children who are Supported in Their Identities, 137

28
               EXPERT DECLARATION OF ARON JANSSEN, M.D. IN SUPPORT OF PLAINTIFFS’
                             MOTION FOR PRELIMINARY INJUNCTION
                                            -10-
     Case 4:20-cv-00335-SHR Document 5-4 Filed 08/06/20 Page 12 of 27




1    Pediatrics 1 (2016). This same outcome has also been seen in a longitudinal study of

2    transgender young people who underwent each of the three stages of transition outlined
3
     above. Annelou L.C. de Vries, et al., Young Adult Psychological Outcome After Puberty
4
     Suppression and Gender Reassignment, 134 Pediatrics 696 (2014). In a study specifically
5
6    about male chest reconstruction surgery, post-operative transgender young people
7    demonstrated significant psychological and functional improvements, from a greater
8
     willingness to plan for their future and to engage activities of daily living (e.g., bathing,
9
10   buying clothing). Johanna Olson-Kennedy, et al., Chest Reconstruction and Chest

11   Dysphoria in Transmasculine Minors and Young Adults Comparisons of Nonsurgical and
12
     Postsurgical Cohorts, 172 JAMA Pediatrics 431, 434 (2018)
13
14          39.    Transition also can—and often does—alleviate co-occurring mental health

15   issues a transgender young person experienced prior to transition. Following transition,
16
     transgender young people are often able to reduce dosage of psychiatric medications and
17
     see significant improvements in functioning and quality of life. Treating their gender
18
19   dysphoria also increases a transgender young person’s capacity to develop and maintain
20   better coping strategies to manage any co-occurring conditions.
21
        Medical Necessity of Male Chest Reconstruction Surgery for Transgender Males
22
23          40.    The presence—and prominence—of secondary-sex characteristics can

24   undermine the significant psychological relief associated with transition. Those physical
25
     features serve as a constant reminder to a transgender young person of the dissonance
26
27   between their assigned sex and gender identity. This incongruity becomes even more stark

28
               EXPERT DECLARATION OF ARON JANSSEN, M.D. IN SUPPORT OF PLAINTIFFS’
                             MOTION FOR PRELIMINARY INJUNCTION
                                            -11-
     Case 4:20-cv-00335-SHR Document 5-4 Filed 08/06/20 Page 13 of 27




1    as a transgender young person brings the other aspects of their appearance into closer

2    alignment with their gender identity. See, e.g., Olson-Kennedy, supra, 172 JAMA
3
     Pediatrics at 435 (“Chest dysphoria was higher for those who had been taking testosterone
4
     longer, increasing by 0.33 points for each month taking testosterone.”).
5
6           41.    Secondary-sex characteristics can also serve as markers that cause others to
7    incorrectly refer to a transgender person by their assigned sex or deny them access to sex-
8
     separated spaces, which is already a source of anxiety for many transgender young people.
9
10   That anxiety is often compounded by fears that those incidents would force them to

11   disclose their transgender status and expose them to further mistreatment, or even violence.
12
            42.    The secondary-sex characteristic that commonly causes the most dysphoria
13
14   for transgender males is their chest. Transgender males will wear constrictive binders

15   designed to flatten their chest and give the appearance of male-chest contour. Binders offer
16
     transgender males a critical method for self-treating the dysphoria they experience due to
17
     the appearance of their chest. Without binders, many transgender males, including
18
19   adolescents and young adults, would experience debilitating gender dysphoria that would
20   significantly interfere with their daily functioning, let alone their overall mental health and
21
     well-being.
22
23          43.    But the benefits of wearing a binder are limited and temporary. Although

24   binders can dampen a transgender male’s chest dysphoria during the day, they rarely
25
     eliminate it. Even when wearing a binder, a transgender male’s chest dysphoria can still
26
27   impair their ability to function at school—academically, socially, and otherwise. And, they

28
               EXPERT DECLARATION OF ARON JANSSEN, M.D. IN SUPPORT OF PLAINTIFFS’
                             MOTION FOR PRELIMINARY INJUNCTION
                                            -12-
     Case 4:20-cv-00335-SHR Document 5-4 Filed 08/06/20 Page 14 of 27




1    must remove the binder each night. Once removed, transgender males often experience a

2    significant increase in their gender dysphoria, a painful reminder that they are not yet able
3
     to live fully as male. For that, and many other reasons, transgender males will regularly
4
     wear their binder longer than recommended, jeopardizing their physical health.
5
6           44.    Binders also becomes less effective over time at treating gender dysphoria.
7    Hormone replacement therapy—another critical element of transition—causes transgender
8
     males to develop facial hair, prominent Adam’s apple, deeper voice, and other secondary-
9
10   sex characteristics associated with males. Those changes make the appearance of their

11   chest even more pronounced and discomfiting.
12
            45.    The restrictiveness of a binder also often causes physical discomfort and
13
14   limits the ability of transgender males to engage in physical activity, which can also

15   exacerbate gender dysphoria or other forms of psychological distress.
16
            46.    Male chest reconstruction surgery is the only effective treatment for the chest
17
     dysphoria experienced by transgender males. The psychological relief that surgery
18
19   provides is palpable. The surgery removes the source of their psychological distress and
20   physical discomfort and significantly improves a transgender boy’s self-image and ability
21
     to confidently move through the world as male.
22
23          47.    Denying or delaying access to male chest reconstruction surgery can have

24   serious short- and long-term consequences for a young transgender male’s mental health.
25
     At a minimum, the prolonged psychological distress associated with that delay can result
26
27   in a worsening of a transgender young person’s gender dysphoria, which can manifest in

28
               EXPERT DECLARATION OF ARON JANSSEN, M.D. IN SUPPORT OF PLAINTIFFS’
                             MOTION FOR PRELIMINARY INJUNCTION
                                            -13-
Case 4:20-cv-00335-SHR Document 5-4 Filed 08/06/20 Page 15 of 27
Case 4:20-cv-00335-SHR Document 5-4 Filed 08/06/20 Page 16 of 27




         Exhibit A
       Case 4:20-cv-00335-SHR Document 5-4 Filed 08/06/20 Page 17 of 27


                                    Curriculum Vitae


                                    Aron Janssen, M.D.
                                       312-227-7783
                                 aron.janssen@nyumc.org

Personal Data

Born                        Papillion, Nebraska
Citizenship                 USA

Academic Appointments
2011-2017    Clinical Assistant Professor of Child and Adolescent Psychiatry
2011-2019    Founder & Clinical Director, NYU Gender and Sexuality Service
             Director, LGBT Mental Health Elective, NYULMC
2015-2019    Co-Director, NYU Pediatric Consultation Liaison Service
             New York University Department of Child and Adolescent Psychiatry
2017-present Clinical Associate Professor of Child and Adolescent Psychiatry
2019-present Vice Chair, Pritzker Department of Psychiatry and Behavioral Health
             Ann and Robert H. Lurie Children’s Hospital of Chicago

Education
Year          Degree               Field                Institution
6/97          Diploma                                   Liberty High School
5/01          B.A.                 Biochemistry         University of Colorado
5/06          M.D.                 Medicine             University of Colorado

Postdoctoral Training
2006-2009 Psychiatry Residency      Ze’ev Levin, M.D. NYU Department of Psychiatry
2009-2011 Child and Adolescent Psychiatry Fellowship – Fellow and Clinical Instructor
                                    Jess Shatkin, M.D. NYU Dept of Child/Adolescent Psychiatry
Licensure and Certification
2007-present        New York State Medical License
2011-present        Certification in Adult Psychiatry, American Board of Psychiatry and Neurology
2013-present        Certification in Child and Adolescent Psychiatry, ABPN

Academic Appointments
2009-2011        Clinical Instructor, NYU Department of Child and Adolescent Psychiatry
2011-present     Clinical Asst Professor, NYU Dept of Child and Adolescent Psychiatry
2011-present     Clinical Director, NYU Gender and Sexuality Service
2015-present     Co-Director, NYU Pediatric Consultation-Liaison Service

Awards and Honors
     2006                   Adler Scholarship
     2001                   Dean Van Ek Award
     2001                   Phi Beta Kappa

Major Committee Assignments

                                           1
       Case 4:20-cv-00335-SHR Document 5-4 Filed 08/06/20 Page 18 of 27



National and Regional
       2015-present          Department of Child Psychiatry Diversity Ambassador
       2013-present          Sexual Orientation and Gender Identity Committee Member, AACAP
       2012-present          Founder and Director, Gender Variant Youth and Family Network
       2012-present          Association of Gay and Lesbian Psychiatrists, Transgender Health
                             Committee
       2012-2019             NYULMC, Chair LGBTQ Advisory Council
       2012-2019             NYULMC, Child Abuse and Protection Committee
       2013-2015             NYULMC, Pediatric Palliative Care Team
       2003-2004             American Association of Medical Colleges (AAMC), Medical Education
                             Delegate
       2004-2006             AAMC, Western Regional Chair
Psychiatry Residency
       2006-2009             Resident Member, Education Committee
       2007-2008             Resident Member, Veterans Affairs (VA) Committee
Medical School
       2002-2006             Chair, Diversity Curriculum Development Committee
       2002-2006             AAMC, Student Representative
       2003-2004             American Medical Student Assoc. (AMSA) World AIDS Day Coordinator
       2003-2004             AMSA, Primary Care Week Coordinator
       2004-2006             Chair, Humanism in Medicine Committee

Memberships, Offices, and Committee Assignments In Professional Societies
    2006-present          American Psychiatric Association (APA)
    2009-present          American Academy of Child and Adolescent Psychiatry (AACAP)
    2011-present          World Professional Association for Transgender Health (WPATH)
    2011-present          Director, Gender Variant Youth and Family Network, NYC
    2013-present          Chair, NYU Langone Medical Center LGBTQ Council
    2015-present          Clinical Associate Editor, Transgender Health

Editorial Positions
       2016-present          Clinical Assistant Editor, Transgender Health
       2014-present          Ad Hoc Reviewer, LGBT Health
       2018-present          Associate Editor, Transgender Health

Principal Clinical and Hospital Service Responsibilities
       2011-2019           Staff Psychiatrist, Pediatric Consultation Liaison Service
       2011-2019           Faculty Physician, NYU Child Study Center
       2011-2019           Founder and Clinical Director, NYU Gender & Sexuality Service
       2015-2019           Co-Director, Pediatric Consultation Liaison Service
       2019-present        Vice Chair, Pritzker Dept of Psychiatry and Behavioral Health
       2019-present        Chief Psychiatrist, Gender Development Program

Program Development
      Gender and Sexuality Service
            -founded by Aron Janssen in 2011, who continues to direct the service
            -first mental health service dedicated to transgender youth in NYC
            -served over 200 families in consultation, with 2-3 referrals to the gender clinic

                                            2
       Case 4:20-cv-00335-SHR Document 5-4 Filed 08/06/20 Page 19 of 27


                      per week
              -trained over 500 mental health practitioners in transgender mental health – 1 or
                      2 full day trainings in partnership with the Ackerman Institute’s Gender and
                      Family Project (GFP) and with WPATH Global Educational Initiative (GEI)
              -New hires in Adolescent Medicine, Psychology, Plastic Surgery, Urology, Gynecology,
                      Endocrinology, Social Work, Department of Population Health with focus on
                      transgender care has led to expansion of available services for transgender youth
                      at NYULMC in partnership with the Gender and Sexuality Service
              -development of partnerships with Ackerman Institute, Callen-Lorde Health Center –
                      both institutions have been granted access to our IRB and have agreed to develop
                      shared research and clinical priorities with the Gender and Sexuality Service. Two
                      active projects are already underway
              -multiple IRB research projects underway, including in partnership with national and
                      international clinics
              -model has been internationally recognized

       NYU Consultation-Liaison Service
            -3-fold increase in number of consults since becoming co-director
            -expansion into outpatient pediatrics
            -oversaw hiring of 5 new clinicians
            -initiated and expanded research/QI projects within service
                     -RCT for novel model of CBT for IBD (in process, currently in recruitment for
                            a study to test a novel 4-session CBT-based treatment)
                     -RCT for treatment of delirium (in process, finalizing IRB submission)
                     -QI project on stress/resilience for families in the PICU – over 90% of patients
                            screened each week with stress thermometer with standardized response
                            protocol.
                     -Development of Pediatric and Family Behavioral Emergency Response Team

Clinical Specialties/Interests
       Gender and Sexual Identity Development
       Pediatric Consultation/Liaison Psychiatry
       Psychotherapy
               -Gender Affirmative Therapy, Supportive Psychotherapy, CBT

Teaching Experience
      2002-2006     Course Developer and Instructor, LGBT Health (University of Colorado School
            of Medicine
      2011-present Instructor, Cultural Competency in Child Psychiatry (NYU Department of Child
            and Adolescent Psychiatry) – 4 hours per year
      2011-present Course Director, Instructor “Sex Matters: Identity, Behavior and Development” –
            100 hours per year
      2011-present Course Director, LGBT Mental Health Elective (NYU Department of Psychiatry)
            - 50 hours of direct supervision/instruction per year
      2011-present Course Director, Transgender Mental Health (NYU Department of Child and
            Adolescent Psychiatry – course to begin in Spring 2018.
      2015-present Instructor, Gender & Health Selective (NYU School of Medicine) – 4 hours per
            year.


                                           3
       Case 4:20-cv-00335-SHR Document 5-4 Filed 08/06/20 Page 20 of 27


Academic Assignments/Course Development
     New York University Department of Child and Adolescent Mental Health Studies
            -Teacher and Course Director: “Sex Matters: Identity, Behavior and Development.”
                  A full semester 4 credit course, taught to approximately 50 student per year since
                  2011, with several students now in graduate school studying sexual and gender
                  identity development as a result of my mentorship.

       NYU Department of Child and Adolescent Psychiatry
             -Instructor: Cultural Competency in Child and Adolescent Psychiatry
             -Director: LGBTQ Mental Health Elective
       World Professional Association of Transgender Health
             -Official Trainer: Global Education Initiative – one of two child psychiatrists charged
                     with training providers in care of transgender youth and adults.

Peer Reviewed Publications
            1. Janssen, A., Erickson-Schroth, L., “A New Generation of Gender: Learning Patience
                from our Gender Non-Conforming Patients,” Journal of the American Academy of
                Child and Adolescent Psychiatry, Volume 52, Issue 10, pp. 995-997, October, 2013.
            2. Janssen, A., et. al. “Theory of Mind and the Intolerance of Ambiguity: Two Case
                Studies of Transgender Individuals with High-Functioning Autism Spectrum
            3. Janssen A, Huang H, and Duncan C., Transgender Health. February 2016, “Gender
                Variance Among Youth with Autism: A Retrospective Chart Review.” 1(1): 63-68.
                doi:10.1089/trgh.2015.0007.
            4. Goedel WC, Reisner SL, Janssen AC, Poteat TC, Regan SD, Kreski NT, Confident G,
                Duncan DT. (2017). Acceptability and Feasibility of Using a Novel Geospatial
                Method to Measure Neighborhood Contexts and Mobility Among Transgender
                Women in New York City. Transgender Health. July 2017, 2(1): 96-106.
            5. Janssen A., et. al., “Gender Variance Among Youth with ADHD: A Retrospective
                Chart Review,” in review
            6. Janssen A., et. al., “Initial Clinical Guidelines for Co-Occurring Autism Spectrum
                Disorder and Gender Dysphoria or Incongruence in Adolescents,” Journal of Child &
                Adolescent Psychology, 105-115, January 2018.
            7. Janssen A., et. al., “A Review of Evidence Based Treatments for Transgender Youth
                Diagnosed with Social Anxiety Disorder,” Transgender Health, 3:1, 27–33, DOI:
                10.1089/ trgh.2017.0037.
            8. Janssen A., et. al., “'The Complexities of Treatment Planning for Transgender Youth
                with Co-Occurring Severe Mental Illness: A Literature Review and Case Study,”
                Archives of Sexual Behavior, 2019. # 3563492
            9. Kimberly LL, Folkers KM, Friesen P, Sultan D, Quinn GP, Bateman-House A, Parent
                B, Konnoth C, Janssen A, Shah LD, Bluebond-Langner R, Salas-Humara C., “Ethical
                Issues in Gender-Affirming Care for Youth,” Pediatrics, 2018 Dec;142(6).
            10. Strang JF, Janssen A, Tishelman A, Leibowitz SF, Kenworthy L, McGuire JK,
                Edwards-Leeper L, Mazefsky CA, Rofey D, Bascom J, Caplan R, Gomez-Lobo V,
                Berg D, Zaks Z, Wallace GL, Wimms H, Pine-Twaddell E, Shumer D, Register-
                Brown K, Sadikova E, Anthony LG., “Revisiting the Link: Evidence of the Rates of
                Autism in Studies of Gender Diverse Individuals,” Journal of the American Academy
                of Child and Adolescent Psychiatry, 2018 Nov;57(11):885-887.
            11. Goedel William C, Regan Seann D, Chaix Basile, Radix Asa, Reisner Sari L, Janssen
                Aron C, Duncan Dustin T, “Using global positioning system methods to explore

                                           4
       Case 4:20-cv-00335-SHR Document 5-4 Filed 08/06/20 Page 21 of 27


                  mobility patterns and exposure to high HIV prevalence neighbourhoods among
                  transgender women in New York City,” Geospatial Health, 2019 Jan; 14(2): 351-356.
              12. Madora, M., Janssen, A., Junewicz, A., “Seizure-like episodes, but is it really
                  epilepsy?” Current Psychiatry. 2019 Aug; 18(8): 42-47.
              13. Janssen, A., Busa, S., Wernick, J., “The Complexities of Treatment Planning for
                  Transgender Youth with Co-Occurring Severe Mental Illness: A Literature Review
                  and Case Study,” Archives of Sexual Behavior. 2019 Oct; 48(7): 2003-2009.
              14. Wernick Jeremy A, Busa Samantha, Matouk Kareen, Nicholson Joey, Janssen Aron,
                  “A Systematic Review of the Psychological Benefits of Gender-Affirming Surgery,”
                  Urol Clin North Am. 2019 Nov; 46(4): 475-486.
              15. Strang, J.F., Knauss, M., van der Miesen, A.I.R., McGuire, J., Kenworthy, L., Caplan,
                  R., Freeman, A.J., Sadikova, E., Zacks, Z., Pervez, N., Balleur, A., Rowlands, D.W.,
                  Sibarium, E., McCool, M.A., Ehrbar, R.D., Wyss, S.E., Wimms, H., Tobing, J.,
                  Thomas, J., Austen, J., Pine, E., Willing, L., Griffin, A.D., Janssen, A., Gomez-Lobo,
                  A., Brandt, A., Morgan, C., Meagher, H., Gohari, D., Kirby, L., Russell, L., Powers,
                  M., & Anthony, L.G., (in press 2020). A clinical program for transgender and gender-
                  diverse autistic/neurodiverse adolescents developed through community-based
                  participatory design. Journal of Clinical Child and Adolescent Psychology. DOI
                  10.1080/15374416.2020.1731817
              16. Coyne, C. A., Poquiz, J. L., Janssen, A., & Chen, D. (In press 2020). Evidence-based
                  psychological practice for transgender and non-binary youth: Defining the need,
                  framework for treatment adaptation, and future directions. Evidence-based Practice in
                  Child and Adolescent Mental Health.
              17. Janssen, A., Voss, R. (In press 2020). Policies sanctioning discrimination against
                  transgender patients flout scientific evidence and threaten health and safety.
                  Transgender Health.

Published Abstracts
             1. Thrun, M., Janssen A., et. al. “Frequency of Patronage and Choice of Sexual Partners
                may Impact Likelihood of HIV Transmission in Bathhouses,” original research poster
                presented at the 2007 Conference on Retroviruses and Opportunistic Infections,
                February, 2007.
             2. Janssen, A., “Advocating for the mental health of Lesbian, Gay, Bisexual and
                Transgender (LGBT) population: The Role of Psychiatric Organizations.”
                Workshop for the American Psychiatric Association Institute of Psychiatric
                Services Annual Meeting, October 2012.
             3. Janssen, A., “Gender Variance in Childhood and Adolescents: Training the
                Next Generation of Psychiatrists,” 23rd Symposium of the World Professional
                Association for Transgender Health, Amsterdam, The Netherlands, February
                2014.
             4. Janssen, A., “When Gender and Psychiatric Acuity/Comorbidities Overlap:
                Addressing Complex Issues for Gender Dysphoric and Non-Conforming
                Youth,” AACAP Annual Meeting, October 2014.
             5. Janssen, A., “Patient Experiences as Drivers of Change: A unique model for
                reducing transgender health disparities as an academic medical center,”
                Philadelphia Transgender Health Conference, June 2016.
             6. Janssen, A., “How much is too much? Assessments & the Affirmative Approach to
                TGNC Youth,” 24th Symposium of the World Professional Association for
                Transgender Health, Amsterdam, The Netherlands, June 2016.

                                           5
        Case 4:20-cv-00335-SHR Document 5-4 Filed 08/06/20 Page 22 of 27


              7. Janssen, A., “Trauma, Complex Cases and the Role of Psychotherapy,” 24th
                  Symposium of the World Professional Association for Transgender Health,
                  Amsterdam, The Netherlands, June 2016.
              8. Janssen, A., “Gender Variance Among Youth with Autism: A Retrospective Chart
                  Review,” Research Poster, 24th Symposium of the World Professional Association
                  for Transgender Health, Amsterdam, The Netherlands, June 2016.
              9. Janssen, A., “Gender Fluidity and Gender Identity Development,” Center for
                  Disease Control – STD Prevention Conference, September 2016.
              10. Janssen, A., “Transgender Identities Emerging During Adolescents' Struggles
                  With Mental Health Problems,” AACAP Annual Conference, October 2016.
              11. Janssen, A., “How Much is Too Much? Assessments and the Affirmative
                  Approach to Transgender and Gender Diverse Youth,” US Professional
                  Association for Transgender Health Inaugural Conference, Los Angeles,
                  February 2017.
              12. Janssen, A., “Trauma, Complex Cases and the Role of Psychotherapy,” US
                  Professional Association for Transgender Health Inaugural Conference, Los
                  Angeles, February 2017.
              13. Sutter ME, Bowman-Curci M, Nahata L, Tishelman AC, Janssen AC, Salas-Humara
                  C, Quinn GP. Sexual and reproductive health among transgender and gender-
                  expansive AYA: Implications for quality of life and cancer prevention. Oral
                  presentation at the Oncofertility Consortium Conference, Chicago, IL. November 14,
                  2017.
              14. Janssen, A., Sidhu, S., Gwynette, M., Turban, J., Myint, M., Petersen, D., “It’s
                  Complicated: Tackling Gender Dysphoria in Youth with Autism Spectrum
                  Disorders from the Bible Belt to New York City,” AACAP Annual
                  Conference, October 2017.
              15. May 2018: “A Primer in Working with Parents of Transgender Youth,” APA Annual
                  Meeting.
              16. October 2018: “Gender Dysphoria Across Development” – Institute for AACAP
                  Annual Conference.
              17. November 2018: “Gender Variance Among Youth with Autism,” World Professional
                  Association for Transgender Health Biannual Conference.
              18. March 2019: “Gender Trajectories in Child and Adolescent Development and
                  Identity,” Austin Riggs Grand Rounds.
              19. Janssen, A., et. al., “Ethical Principles in Gender Affirming Care,” AACAP
                  Annual Conference, October 2019.
              20. Janssen, A., “Gender Diversity and Gender Dysphoria in Youth,” EPATH
                  Conference, April 2019
              21. Englander, E., Janssen A., et. al., “The Good, The Bad, and The Risky: Sexual
                  Behaviors Online,” AACAP Annual Conference, October 2020

Books
            1. Janssen, A., Leibowitz, S (editors), Affirmative Mental Health Care for
               Transgender and Gender Diverse Youth: A Clinical Casebook, Springer
               Publishing, 2018.
Book Chapters
            1. Janssen, A., Shatkin, J., “Atypical and Adjunctive Agents,” Pharmacotherapy
               for Child and Adolescent Psychiatric Disorders, 3rd Edition, Marcel Dekker,
               Inc, New York, 2012.

                                          6
       Case 4:20-cv-00335-SHR Document 5-4 Filed 08/06/20 Page 23 of 27


             2. Janssen, A; Liaw, K: “Not by Convention: Working with People on the Sexual
                 & Gender Continuum,” book chapter in The Massachusetts General Hospital
                 Textbook on Cultural Sensitivity and Diversity in Mental Health. Humana
                 Press, New York, Editor R. Parekh, January 2014.
             3. Janssen, A; Glaeser, E., Liaw, K: “Paving their own paths: What kids & teens
                 can teach us about sexual and gender identity,” book chapter in Cultural
                 Sensitivity in Child and Adolescent Mental Health, MGH Psychiatry
                 Academy Press, Editor R. Parekh, 2016
             4. Janssen A., “Gender Identity,” Textbook of Mental and Behavioral Disorders
                 in Adolescence, February 2018.
             5. Busa S., Wernick, J., & Janssen, A. (In Review) Gender Dysphoria in
                 Childhood. Encyclopedia of Child and Adolescent Development. Wiley, 2018.
             6. Janssen A., Busa S., “Gender Dysphoria in Childhood and Adolescence,”
                 Complex Disorders in Pediatric Psychiatry: A Clinician’s Guide, Elsevier,
                 Editors Driver D., Thomas, S., 2018.
             7. Wernick J.A., Busa S.M., Janssen A., Liaw K.RL. “Not by Convention:
                 Working with People on the Sexual and Gender Continuum.” Book chapter in
                 The Massachusetts General Hospital Textbook on Diversity and Cultural
                 Sensitivity in Mental Health, editors Parekh R., Trinh NH. August, 2019.
             8. Weis, R., Janssen, A., & Wernick, J. The implications of trauma for sexual
                 and reproductive health in adolescence. In Not Just a nightmare: Thinking
                 beyond PTSD to help teens exposed to trauma. 2019
             9. Connors J., Irastorza, I., Janssen A., Kelly, B., “Child and Adolescent
                 Medicine,” The Equal Curriculum: The Student and Educator Guide to
                 LGBTQ Health, editors Lehman J., et al. November 2019.
             10. Janssen, A., et. al., “Gender and Sexual Diversity in Childhood and
                 Adolescence,” Dulcan’s Textbook of Child and Adolescent Psychiatry, 3rd
                 edition, editor Dulcan, M., (in press)

Invited Academic Seminars/Lectures
             1. April 2006: “How to Talk to a Gay Medical Student” – presented at the National
                AAMC Meeting.
             2. March 2011: “Kindling Inspiration: Two Model Curricula for Expanding the Role of
                Residents as Educators” – workshop presented at National AADPRT Meeting.
             3. May 2011: Janssen, A., Shuster, A., “Sex Matters: Identity, Behavior and
                Development,” Grand Rounds Presentation, NYU Department of Child and
                Adolescent Psychiatry.
             4. March 2012: Janssen, A., Lothringer, L., “Gender Variance in Children and
                Adolescents,” Grand Rounds Presentation, NYU Department of Child and Adolescent
                Psychiatry.
             5. June 2012: Janssen, A., “Gender Variance in Childhood and Adolescence,” Grand
                Rounds Presentation, Woodhull Department of Psychiatry
             6. October 2012: “Advocating for the mental health of Lesbian, Gay, Bisexual and
                Transgender (LGBT) population: The Role of Psychiatric Organizations.” Workshop
                for the American Psychiatric Association Institute of Psychiatric Services Annual
                Meeting.
             7. March 2013: “Gender Variance in Childhood and Adolescence,” Sexual Health
                Across the Lifespan: Practical Applications, Denver, CO.


                                         7
Case 4:20-cv-00335-SHR Document 5-4 Filed 08/06/20 Page 24 of 27


     8. October 18th, 2013: “Gender Variance in Childhood and Adolescence,” Grand
         Rounds Presentation, NYU Department of Endocrinology.
     9. October, 2014: GLMA Annual Conference: “Theory of Mind and Intolerance of
         Ambiguity: Two Case Studies of Transgender Individuals with High-Functioning
         ASD,” Invited Presentation
     10. October 2014: New York Transgender Health Conference: “Mental Health
         Assessment in Gender Variant Children,” Invited Presentation.
     11. November, 2014: Gender Spectrum East: “Affirmative Clinical Work with Gender-
         Expansive Children and Youth: Complex Situations.”
     12. October 2015: “Gender Dysphoria and Complex Psychiatric Co-Morbidity,” LGBT
         Health Conference, Invited Speaker
     13. October 2015: “Transgender Health Disparities: Challenges and Opportunities,”
         Grand Rounds, Illinois Masonic Department of Medicine
     14. November 2015: “Autism and Gender Variance,” Gender Conference East, Invited
         Speaker
     15. February 2016: “Working with Gender Variant Youth,” New York State Office of
         Mental Health State Wide Grand Rounds, Invited Speaker
     16. March, 2016: “Working with Gender Variant Youth,” National Council for
         Behavioral Health Annual Meeting, Invited Speaker
     17. March 2016: “Gender Variance Among Youth with Autism: A Retrospective Chart
         Review and Case Presentation,” Working Group on Gender, Columbia University,
         Invited Speaker.
     18. September, 2016: “Best Practices in Transgender Mental Health: Addressing
         Complex Issues for Gender Dysphoric and Non-Conforming Youth,” DeWitt Wallace
         Institute for the History of Psychiatry, Weill Cornell.
     19. October, 2016: “LGBTQ Youth Psychiatric Care,” Midwest LGBTQ Health
         Symposim
     20. October, 2016: “Gender Fluidity and Gender Identity Development,” NYU Health
         Disparities Conference.
     21. February, 2017: “Best Practices in Transgender Mental Health,” Maimonides Grand
         Rounds
     22. March, 2017: “Transgender Health: Challenges and Opportunities,” Invited speaker,
         Center for Disease Control STD Prevention Science Series.
     23. September 2017: “Autism and Gender Dysphoria,” Grand Rounds, NYU Department
         of Neurology.
     24. November 2017: “Consent and Assent in Transgender Adolescents,” Gender
         Conference East.
     25. November 2017: “Transgender Mental Health: Challenges and Opportunities,” Grand
         Rounds, Lenox Hill Hospital.
     26. April 2018: “Gender Trajectories in Childhood and Adolescent Development and
         Identity,” Sex, Sexuality and Gender Conference, Harvard Medical School.
     27. September 2019: “Social and Psychological Challenges of Gender Diverse Youth,”
         Affirmative Mental Health Care for Gender Diverse Youth, University of Haifa.
     28. October 2019: “Best Practices in Transgender Mental Health,” Grand Rounds, Rush
         Department of Psychiatry.
     29. February 2020: “The Overlap of Autism and Gender Dysphoria,” Grand Rounds,
         Northwestern University Feinberg School of Medicine Department of Psychiatry
     30. February 2020: “Gender Dysphoria and Autism,” Grand Rounds, University of
         Illinois at Chicago Department of Psychiatry

                                8
       Case 4:20-cv-00335-SHR Document 5-4 Filed 08/06/20 Page 25 of 27



Selected Invited Community Seminars/Lectures
              1. April 2012: “Gender and Sexuality in Childhood and Adolescence,” Commission on
                  Race, Gender and Ethnicity, NYU Steinhardt Speakers Series.
              2. February 2013: “Supporting Transgender Students in School,” NYC Independent
                  School LGBT Educators Panel, New York, NY.
              3. June 2013: “LGBT Health,” Presentation for Neuropsychology Department
              4. August 2013: “Chronic Fatigue Syndrome: Etiology, Diagnosis and Management,”
                  invited presentation.
              5. September 2013: Panelist, “LGBTQ Inclusive Sex Education.”
              6. April 2015: Transgender Children, BBC News, BBCTwo, invited expert
              7. January 2016: Gender Dysphoria and Autism – Ackerman Podcast -
                  http://ackerman.podbean.com/e/the-ackerman-podcast-22-gender-dysphoria-autism-
                  with-aron-janssen-md/
              8. February 2016: “Best Practices in Transgender Mental Health,” APA District Branch
                  Meeting, Invited Speaker.
              9. May 2016: “Best Practices in Transgender Mental Health,” Washington D.C., District
                  Branch, APA, Invited Speaker
              10. July 2016: “Transgender Youth,” Union Square West
              11. November 2017: “Understanding Gender: Raising Open, Accepting and Diverse
                  Children,” Heard in Rye, Conversations in Parenting.
              12. January 2018: “The Emotional Life of Boys,” Saint David’s School Panel, Invited
                  Speaker
              13. June 2018: “Supporting Youth Engaged in Gender Affirming Care,” NYU Child
                  Study Center Workshop.
              14. October 2018: “Medicine in Transition: Advances in Transgender Mental Health,”
                  NYCPS HIV Psychiatry and LGBT Committee Meeting.
              15. October 2018: “Understanding Gender Fluidity in Kids,” NYU Slope Pediatrics.


Selected Mentoring of Graduate Students, Residents, Post-Doctoral Fellows
       2013-2014    Rebecca Hopkinson, Adult Psychiatry Resident, Provided clinical supervision
                    for one year and training in transgender mental health. Dr. Hopkinson works as at
                    Attending Child Psychiatrist at Seattle Children’s and works with transgender
                    youth
       2013-2014    Sara Weekly, Chief Child and Adolescent Psychiatry Resident. Provided clinical
                    supervision. Dr. Weekly is now an attending physician at Bay Area Children’s
                    Association in Oakland, California.
       2013-present Elizabeth Glaeser, Undergraduate Student. Provided research and administrative
                    supervision. Elizabeth is now a PhD candidate in Psychology at Columbia and
                    the director of research at the Gender and Family Project
       2014-2015    Laura Erickson Schroth, Adult Psychiatry Resident. Provided clinical supervision
                    for one year and training in transgender mental health. Dr. Erickson Schroth is
                    the editor of Trans Bodies, Trans Selves, and Attending Psychiatrist at the Hetrick
                    Martin Institute
       2015-2016    Brandon Ito, Child Psychiatry Fellow, Provided Clinical Supervision. Dr. Ito is
                    now an Attending Child and Adolescent Psychiatrist at UCLA.



                                           9
        Case 4:20-cv-00335-SHR Document 5-4 Filed 08/06/20 Page 26 of 27


        2015-2017    Howard Huang, Undergraduate Student. Provided research supervision. Howard
                     is now a PhD candidate in psychology at Boston College, pursuing work in
                     gender and sexuality with published peer-reviewed literature.
        2016-2019    Samantha Busa, PsyD, Post-Doctoral Fellow. Provide clinical supervision in
                     transgender helath. Dr. Busa joined the NYU Gender and Sexuality
                     Service as faculty in 2017.
        2016-2019    Lara Brodsinzky, PhD, Attending Psychologist. Provide clinical supervision in
                     transgender health. Dr. Brodsinzky is an Attending Psychologist on the NYU
                     Pediatric Consultation Liaison Service.
        2016-2019    Jeremy Wernick, MSW. Provide clinical and administrative supervision.
        2017-2019    Serena Chang, Child Psychiatry Fellow; provide clinical and research supervision.

Major Research Interests
      Gender and Sexual Identity Development
      Member, AGIR: Adolescent Gender Identity Research Group
      Member, Research Consortium for Gender Identity Development
      Delirium: Assessment, Treatment and Management

Research Studies
Study Title                                              IRB Study#            Dates
Adolescent Gender Identity Research Study                s15-00431             4/15-5/19
(principal investigator) - unfunded

Co-Occurrence of Autism Spectrum Disorders               s14-01930             10/14-5/19
and Gender Variance: Retrospective Chart Review
(principal investigator) - unfunded

Expert Consensus on Social Transitioning Among           s13-00576             3/16-5/19
Prepubertal Children Presenting with Transgender
Identity and/or Gender Variance: A Delphi Procedure
Study (principal investigator) - unfunded

Co-Occurrence of ADHD/Gender Dysphoria                   s16-00001             1/16-5/19
(principal investigator) - unfunded

PICU Early Mobility- unfunded                            s16-02261             12/16-5/19

Metformin for Overweight and Obese Children              s16-01571             8/16-present
and Adolescents with Bipolar Spectrum Disorders
Treated with Second-Generation Antipsychotics –
Funded by PCORI

Other
        Direct income for the department generated by teaching Sex Matters: Identity, Behavior and
        Development for the Child and Adolescent Mental Health Studies (CAMS) undergraduate program at
        NYU:
                Time Frame           Income
                2011 - 2016          $1,968,950


                                         10
       Case 4:20-cv-00335-SHR Document 5-4 Filed 08/06/20 Page 27 of 27



Selected Media Appearances:
       Guest Expert on Gender Identity on Anderson, “When Your Husband Becomes Your Wife,” Air
              Date February 8th, 2012
       Guest Host, NYU About Our Kids on Sirius XM, 2011
       NYU Doctor Radio: LGBT Health, September 2013
       NYU Doctor Radio: LGBT Kids, November 2013
       NYU Doctor Radio: LGBT Health, July 2014
       NYU Doctor Radio: Gender Variance in Childhood, December 2014
       BBC Two: Transgender Youth, April 2015
       NYU Doctor Radio: Transgender Youth, June 2015
       Fox-5 News: Trump’s proposed military ban and Transgender Youth, July, 2017
       Healthline.com: Mental Health Experts Call President’s Tweets ‘Devastating’ for Trans Teens,
              July, 2017
       Huffington Post: What the Military Ban Says to Our Transgender Youth: August, 2017
       Metro: How to talk to your transgender kid about Trump, August 2017
       NYU Doctor Radio: Transgender Youth, August 2017




                                         11
